Title: From George Washington to William Henry Drayton, 12 July 1778
From: Washington, George
To: Drayton, William Henry


          
            Dr Sir,
            Head Quarters Paramus [N.J.] July 12. 1778
          
          Permit me to assure you, that the cordial terms of your obliging favour of the 5th
            afford me the most sensible pleasure. It, naturally, is
            my ardent wish, that my well-meant endeavours, for the prosperity of my country, may
            meet the approbation of my countrymen; and I cannot but be peculiarly flattered by every
            instance of esteem, from the discerning part of them.
          The want of a longer personal acquaintance rather increases, than lessens my
            obligation, for your politeness on the present occasion, which certainly could need no
            apology on that, or on any other account. I need not say, I shall be happy in every
            occasion of cultivating  a continuance of your friendship, and
            convincing you, that I am, with great regard, Dr Sir Your most Obedt serv.
        